NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



DAVID ALEXANDER BRUNSON,           )
                                   )
           Appellant,              )
                                   )
v.                                 )                   Case No. 2D18-1720
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 25, 2019.

Appeal from the Circuit Court for
Hillsborough County; Christopher C.
Sabella, Judge.

Howard L. Dimmig, II, Public Defender, and
David B. Falstad, Special Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Elba Caridad Martin-
Schomaker, Assistant Attorney General,
Tampa, for Appellee.



PER CURIAM.


             Affirmed.


SLEET, SALARIO, and BADALAMENTI, JJ., Concur.